Citation Nr: 0622321	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2002 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2005, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in May 2006.

In May 1982, the veteran filed his original claim for VA 
disability compensation on VA Form 21-526, Veteran's 
Application For Compensation Or Pension.  At that time, he 
asserted a claim of entitlement to service connection for a 
disorder of his right knee.  A rating decision in October 
1982 denied entitlement to service connection for a right 
knee disorder.  The veteran did not timely appeal that 
determination to the Board and, consequently, the denial of 
service connection for a right knee disorder by the agency of 
original jurisdiction became final.  See 38 U.S.C.A. § 7105 
(West 2002).  It is not clear from the current record in this 
case whether the veteran is attempting to reopen the claim 
for service connection for a right knee disorder which was 
the subject of a prior final disallowance.  That matter is 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  Other than an acute episode of right knee effusion, the 
veteran had no injury, disease, or abnormality of the right 
lower extremity during his active military service.

2.  A current vascular disorder of the veteran's right lower 
extremity, diagnosed as venous thrombosis, is not 
etiologically related in any way to his active military 
service.


CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in June 2002 by the RO and in July 2005 by the VA 
Appeals Management Center (AMC) in Washington, DC, satisfied 
the statutory and regulatory duty to notify provisions.  The 
veteran has been afforded a medical examination of his right 
lower extremity, and there is no indication in the record 
that additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
In this regard, it is noted that, in a statement received in 
April 2006, the veteran stated that a private physician held 
an opinion contrary to the medical opinion of a VA physician 
who had examined him in December 2005 and rendered a medical 
opinion that it is less likely than not that his current 
disorder of the vascular system of his right lower extremity 
was related to his active military service.  However, the 
veteran did not indicate that the private physician to whom 
he referred had reduced the claimed medical opinion to 
writing, and on the same date, April 27, 2006, the veteran 
made the statement on VA Form 21-4138, Statement In Support 
Of Claim, that his private treating physician disagreed with 
the written medical opinion of the VA examining physician, he 
signed another statement, in response to an inquiry from the 
AMC, that he has no other information or evidence to give to 
VA to substantiate his claim and he requested that his claim 
on appeal be decided as soon as possible.  On this record, 
the Board finds that VA has no duty at this time to contact 
the private physician concerning the matter and concludes 
that VA has met the duties to notify and to assist required 
by law as to the claim decided herein.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005). 

The veteran's service medical records reveal that, in October 
1967, he was seen for swelling of the right knee.  On 
examination, moderate effusion was noted.  Range of motion of 
the right knee was full.  X-rays of the veteran's right knee 
showed no significant abnormality.  He was provided an Ace 
bandage.  When seen one week later, the veteran had no more 
swelling of the right knee.

The veteran's service medical records are entirely negative 
for any complaint, finding, or diagnosis related to his right 
lower extremity other than the visits to the dispensary in 
October/November 1967 about his right knee.

In a report of medical history for expiration of term of 
service in October 1968, the veteran denied having any bone, 
joint, or other deformity, any lameness, or any 
arthritis/rheumatism.  At the medical examination for 
expiration of term of service in October 1968, the veteran's 
lower extremities were evaluated as normal, and no defects or 
diagnoses were reported.  

In a statement received in May 2002, the veteran asserted a 
claim for service connection for a "right leg" condition.  
In support of his claim, he submitted a statement by a 
private treating physician that recommended the evaluation of 
the veteran for medical problems including problems with his 
legs.

At a VA arteries and veins examination in December 2005, the 
diagnosis was chronic right leg deep and superficial venous 
thrombosis.  After review of the pertinent medical records in 
the veteran's claims file, including his service medical 
records, the VA examining physician stated an opinion that it 
is less likely than not that the veteran's current disability 
of the right leg of venous thrombosis is etiologically 
related to his active military service.  There is no other 
medical opinion of record which addresses the medical 
question of whether the veteran has a current disorder of the 
right leg which may be linked to his period of active 
service.  As a layman, the veteran is not qualified to 
provide an opinion on a question of medical diagnosis or 
medical causation, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992), and so his stated belief that his current 
right leg disorder is related to his active service, while no 
doubt sincere, is lacking in probative value.  The veteran's 
statement in April 2006 that a doctor is of the opinion that 
he has a right leg disorder related to service is likewise 
lacking in probative value.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (a layman's account of what a physician 
purportedly said is too inherently unreliable to constitute 
medical evidence).  

The only probative evidence on the issue of whether the 
veteran has a current disorder of the right leg which is 
etiologically related to service would be competent medical 
evidence, which is evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See  38 C.F.R. 
§ 3.159(a)(1) (2005).  There is no such evidence of record in 
this case.  For that reason, and in light of the VA 
examiner's medical opinion contrary to the veteran's service 
connection claim, the Board concludes that the preponderance 
of the competent and credible evidence of record is against 
the claim of entitlement to service connection for a right 
leg disorder, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for a right leg disorder is 
denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


